Case:19-41723-EJC Doc#:56 Filed:08/19/20 Entered:08/19/20 17:20:55 Page:1 of 1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

In the matter of: ) CHAPTER 7, CASE NO, 19-41723
BISHOP, ANDER T ) TRUSTEE FILE No.
BISHOP, MEGAN R )

DEBTOR(S). )

TRUSTEE’S REPORT OF INVENTORY AND REPORT OF ABANDONMENT OF PROPERTY

 

 

 

 

 

 

 

 

 

 

CLAIMED AS
VALUE ABANDONED
EXEMPT

2018 Toyota Rav-4 $ 20,384.00 $ 0.00 Co
2012 Victory Motorcycle $ 4,900.00 $ 0.00 eZ
Washer, Dryer, Tv, Dinette Table Set, Livingroom Suit, King Bed, Full

Bed, Crib, Dresser, Chest Of Drawers, 2 Nightstands, Printer, Grill $ 2,300.00 $ 2,300.00 @M
Clothing $ 385.00 $ 385.00 (¥%)
Misc. Costume Jewelry $ 150.00 $ 150.00 YD
Checking: Navy Federal Credit Union Account Opened November 26, 2019 $ 1.00 $ 1.00 {V)
Savings: Navy Federal Credit Union Account Opened November 26, 2019 $ 0.00 $ 0.00 m
Checking: Usaa Federal Credit Union $ 0.00 $ 0.00 ®
Savings: Usaa Federal Credit Union $ 0.00 $ 0.00 Ww
Pension: City Of Savannah Pension $ 0.00 $ 0.00 ceo)
Int. In Ins. Policies: Term Life Insurance Through Employer $ 0.00 $ 0.00 fe}

 

Comes now, WENDY A. OWENS, Trustee of the estate of the above-named debtor(s) and files this report of inventory and
abandonment with respect to the property of the bankruptcy estate.

341 Meeting Date: August 17, 2020

Signed:_/s/ Wendy A. Owens
WENDY A. OWENS, Trustee
